Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/07/2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome most objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 06/18/2021. Claim 9 remains rejected under 112(b). New grounds of rejections necessitated by amendments are discussed below.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “cAMP analogs” and “cGMP analogs”, and the claim also recites “8-bromo-cAMP sodium salt, 6-monobutyryl cAMP…8-bromo-cGMP, dibutyryl-cGMP…” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 9, claim 9 recites a method for performing a test, with the method comprising using blood treated by the method according to claim 1. However, since the claim does not set forth any positively recited steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. Furthermore, claim 9 is indefinite since it merely recites a use without any active, positive steps delimiting how this method is actually practiced.
Regarding claim 9, claim 9 recites “the test for rare cells is selected from rare cell detection, rare cell separation, rare cell enrichment, rare cell measurement, rare cell observation, rare cell recovery and rare cell culture”. It is unclear how “rare cell detection”, “rare cell measurement” and “rare cell observation” differ. Furthermore, it is unclear how “rare cell separation” is a “test for rare cells”, i.e. is rare cell separation part of a test? Are there additional steps that is part of rare cell separation that would make it an overall test?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naka et al. (US 20060134073 A1, hereinafter “Naka”).
Regarding claim 1, Naka teaches a method for treating collected blood for use in a test for rare cells in the blood, the method comprising: mixing the collected blood (paragraph [0018], “heparinized blood”) with cAMP or an analog compound thereof (paragraph [0018] teaches a solution of heparinized blood and an analogue of cAMP or cGMP, wherein they are inherently mixed).
Regarding claim 2, Naka teaches all of the elements of the current invention as stated above. Naka further teaches wherein the analog compound of cAMP is selected from the group consisting of cAMP analogs, cGMP analogs, 8-bromo cAMP, dibutyryl cAMP, 8-bromo cGMP, dibutyryl cGMP, and 8-(4-chlorophenylthio)-guanosine 3',5'-cyclic monophosphate (paragraph [0022]).
Regarding claim 3, Naka teaches all of the elements of the current invention as stated above. Naka further teaches the method further comprising mixing the collected blood with an anticoagulant agent (paragraph [0046] teaches the solution may comprise an anticoagulant, which inherently is mixed with the solution comprising heparinized blood).
Regarding claim 6, Naka teaches all of the elements of the current invention as stated above. Naka further teaches the method further comprising mixing the collected blood with one or more selected from the group consisting of glucose, granulocyte elastase inhibitors, and antioxidant agents, or compositions comprising one or more selected from the group consisting of glucose, granulocyte elastase inhibitors, and antioxidant agent (paragraphs [0040] and [0047] teach the solution may comprise glucose and an antioxidant agent, which are inherently mixed with the solution comprising heparinized blood)
Regarding claim 7, Naka teaches all of the elements of the current invention as stated above. Naka further teaches wherein the collected blood after the mixing is stored at a temperature of 10°C or less (paragraph [0062]).
Regarding claim 14, Naka teaches all of the elements of the current invention as stated above. Naka further teaches wherein the anticoagulant agent is heparin, warfarin or a chelating agent (paragraph [0046], “heparin or hirudin”; paragraph [0038, “EDTA”).
Regarding claim 15, Naka teaches all of the elements of the current invention as stated above. Naka further teaches wherein the chelating agent is citric acid or EDTA (paragraph [0038], “EDTA”).
Regarding claim 17, Naka teaches all of the elements of the current invention as stated above. Naka further teaches wherein the analog compound of cAMP is dibutyryl cAMP sodium salt (paragraph [0022], “db cAMP”).
Regarding claim 18, Naka teaches all of the elements of the current invention as stated above. Naka further teaches wherein the collected blood after the mixing is stored at a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Naka as applied to claim 1 above, and further in view of Ankenbauer et al. (US 20160324144 A1, hereinafter “Ankenbauer”).

Regarding claim 4, Naka teaches all of the elements of the current invention as stated above. Naka fails to teach the method further comprising mixing the collected blood with an agent that promotes introduction of the cAMP or analog compound thereof into a cell.
Ankenbauer teaches stabilizing cells in a whole blood sample by additives added to blood (abstract) wherein the additives comprises an anticoagulant, phosphate salt, sugar, adenine, and antioxidant (paragraph [0042]). Ankenbauer teaches the antioxidants used are advantageously water soluble using a helper substance including a surfactant, detergent or an emulsifier (paragraph [0037]).
Since Ankenbauer teaches mixing blood with compositions, similar to those disclosed by Naka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naka to incorporate the teachings of Ankenbauer to provide the method further comprising mixing the collected blood with an agent that promotes introduction of the cAMP or analog compound thereof into a cell. The combination of the prior art elements of a surfactant would have yielded the predictable results of improving the solubility of the Naka’s solution, which may comprise antioxidants, wherein the surfactant would promotes introduction cAMP or analog compounds thereof because the surfactant would disrupt the cell membrane. Furthermore, it would have been obvious to choose a surfactant from a finite number of identified, predictable elements for stabilizing blood, i.e. it would have been obvious to try mixing the collected blood with a surfactant to optimize the stability of fragile components in Naka’s preservation solution.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Naka as applied to claim 1 above, and further in view of Brophy et al. (US 20110190572 A1, hereinafter “Brophy”).
Regarding claim 5, Naka teaches all of the elements of the current invention as stated above. Naka fails to teach the method further comprising mixing the collected blood with a cyclooxygenase (COX) inhibitor.
Deng teaches stabilization compositions for fragile cells (abstract) and the need for compositions that stabilize fragile (abstract). Deng teaches mixing the collected blood (paragraph [0055]) with a cyclooxygenase (COX) inhibitor (paragraphs [0070] and [0076] teaches the stabilization composition, which is mixed with blood, comprises at least three antiplatelet drugs, wherein antiplatelet drugs include cyclooxygenase inhibitors).
Brophy teaches methods for vessel harvesting and grafting (abstract) and that the leading cause of graft failure is the subsequent development of intimal hyperplasia, which represents a response to injury that is thought to involve extracellular matrix decomposition (abstract). Brophy teaches that a vein explant is stabilized in a buffered solution (paragraph [0009]), wherein the buffered solution comprises an antioxidant agent, a colloid agent, and an anti-inflammatory agent (paragraph [0011]); the colloid agent comprises blood (paragraph [0015]) and the anti-inflammatory agent comprises a cyclooxygenase (COX) inhibitor (paragraph [0016], “Cox-2 inhibitor”). 
Since Brophy discloses steps to preserve vascular grafts, similar to Naka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naka to incorporate the teachings of Brophy to provide comprising mixing the collected blood with a cyclooxygenase (COX) inhibitor (i.e. mixing a COX inhibitor with Naka’s preservation solution comprising heparinized blood). Doing so would improve stabilization of the solution and the grafts stored in the solution as taught by Brophy. .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Naka in view of Brophy.
Regarding claim 13, Naka teaches a method for treating collected blood, the method comprising: mixing the collected blood (paragraph [0018], “heparinized blood”) with cAMP or an analog compound thereof (paragraph [0018] teaches a solution of heparinized blood and an analogue of cAMP or cGMP, wherein they are inherently mixed). Naka fails to teach the method of mixing the collected blood with cAMP or an analog compound thereof and with a cyclooxygenase (COX) inhibitor, or with cAMP. 
Brophy teaches methods for vessel harvesting and grafting (abstract) and that the leading cause of graft failure is the subsequent development of intimal hyperplasia, which represents a response to injury that is thought to involve extracellular matrix decomposition (abstract). Brophy teaches that a vein explant is stabilized in a buffered solution (paragraph [0009]), wherein the buffered solution comprises an antioxidant agent, a colloid agent, and an anti-inflammatory agent (paragraph [0011]); the colloid agent comprises blood (paragraph [0015]) and the anti-inflammatory agent comprises a cyclooxygenase (COX) inhibitor (paragraph [0016], “Cox-2 inhibitor”). 
and with a cyclooxygenase (COX) inhibitor (i.e. mixing a COX inhibitor with Naka’s preservation solution comprising heparinized blood). Doing so would improve stabilization of the solution and the grafts stored in the solution as taught by Brophy. Furthermore, it would have been obvious to choose mixing collected blood with a COX inhibitor from a finite number of identified, predictable components of stabilization solutions, i.e. it would have been obvious to try mixing the collected blood with a COX inhibitor to optimize the stability of components in Naka’s preservation solution and stability of grafts in the preservation solution.

Claims 8, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naka as applied to claim 1 above, and further in view of Ho et al. (US 20130059380 A1, hereinafter “Ho”).
Regarding claim 8, Naka teaches all of the elements of the current invention as stated above. While Naka teaches that the solution comprising heparinized blood and an analogue of cAMP and/or cGMP is used to preserve a vein graft, i.e. stored, for 2 hours (paragraph [0029]), Naka fails to teach the method wherein the collected blood after the mixing is stored for at least 4 hours.
Ho teaches preservation solutions for preserving biologies (abstract), such as grafts, blood vessels (paragraph [0033]), and biomolecules (paragraph [0035]). Ho teaches the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naka to incorporate the teachings of Ho to provide wherein the collected blood after the mixing is stored for at least 4 hours. Doing so would preserve the solution until use and would improve the shelf life of the Naka’s preservation solution. 
Regarding claim 16, Naka teaches all of the elements of the current invention as stated above. Naka fails to teach wherein the chelating agent is citric acid.
Ho teaches the preservation solution may comprise citric acid (paragraph [0019]).
Since Ho teaches preservation solutions, similar to Naka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naka to incorporate the teachings of Ho to provide wherein the chelating agent is citric acid. It would have been obvious to choose citric acid from a finite number of identified, predictable components of preservation solutions, i.e. it would have been obvious to try citric acid to improve the stability of components in Naka’s preservation solution and stability of grafts in the preservation solution.
Regarding claim 19, Naka teaches all of the elements of the current invention as stated above. While Naka teaches that the solution comprising heparinized blood and an analogue of 
Ho teaches preservations solutions that are mixed with a biologic (such as blood, paragraph [0031]) are stored after mixing for at least 12 hours (paragraph [0058]). Ho teaches that there is a need in the art for preservation and storage alternatives to extend shelf life of biologics for therapy, diagnostics, and research (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naka to incorporate the teachings of Ho to provide wherein the collected blood after the mixing is stored for at least 12 hours. Doing so would preserve the solution until use and would improve the shelf life of the Naka’s preservation solution.
Regarding claim 20, Naka teaches all of the elements of the current invention as stated above. While Naka teaches that the solution comprising heparinized blood and an analogue of cAMP and/or cGMP is used to preserve a vein graft, i.e. stored, for 2 hours (paragraph [0029]), Naka fails to teach wherein the collected blood after the mixing is stored from 1 to 7 days.
Ho teaches preservations solutions that are mixed with a biologic (such as blood, paragraph [0031]) are stored after mixing for 1 to 7 days (paragraph [0058]). Ho teaches that there is a need in the art for preservation and storage alternatives to extend shelf life of biologics for therapy, diagnostics, and research (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naka to incorporate the teachings of Ho to .

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the closest prior art Naka et al. (US 20060134073 A1)  teaches blood treated by the method according to claim 1 (paragraph [0018] teaches a solution of heparinized blood and an analogue of cAMP or cGMP, wherein they are inherently mixed ), however Naka fails to teach a method for performing a test for rare cells in blood, the method comprising: using blood treated by the method according to claim 1 as a blood sample to be subjected to the test, wherein the test for rare cells is selected from rare cell detection, rare cell separation, rare cell enrichment, rare cell measurement, rare cell observation, rare cell recovery and rare cell culture. Since Naka teaches heparinized blood used in a preservation solution (paragraph [0018]), wherein the preservation solution is used to preserve blood vessels (paragraph [0017]), it would not be obvious to one of ordinary skill in the art to modify Naka to use Naka’s heparinized blood as a blood sample to be subjected to a test.
claim 9 is allowable.

Response to Arguments
Applicant’s arguments, see pages 2-3, filed 09/07/2021, with respect to the rejection(s) of claims 1-6, 8, and 13 under 35 U.S.C. 102(a)(1) over Deng, claims 1-3,7 and 8 under 35 U.S.C. 102(a)(1) over Constant, and claim 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Naka et al. (US 20060134073 A1) as delineated above.
Applicant's arguments, see page 5, regarding the rejection of claim 9 under 35 U.S.C. 112 have been fully considered but they are not persuasive. Applicant noted that using blood treated by the method according to claim 1 means that the step of “mixing…” is included in claim 9. However, the examiner respectfully disagrees and notes that the steps of claim 1 is not interpreted within claim 9, rather only the “blood” treated by the method of claim 1 is included in claim 9. Thus, claim 9 remains rejected under 112 as delineated above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HENRY H NGUYEN/Examiner, Art Unit 1798      

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798